Citation Nr: 0434090	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating greater than 10 percent 
for service-connected residuals, left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1972 
to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which continued the assignment of a 10 
percent disability evaluation for service-connected 
residuals, left knee disability.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge in 
October 2004.

The record indicates that the appellant appears to have 
raised the issues of entitlement to service connection for 
right leg, bilateral hip, and lower back disabilities as 
secondary to service-connected residuals, left knee 
disability.  (See VA Form 9 and Attachments, June 2004).  The 
Board refers the issues of entitlement to service connection 
for right leg, bilateral hip, and lower back disabilities as 
secondary to service-connected residuals, left knee 
disability to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 10 percent for service-
connected residuals, left knee disability.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in February 2003 with respect to the issue here 
on appeal.  However, the VA examination did not fully address 
any instability, weakness, incoordination, pain on use, and 
functional loss associated with the appellant's service-
connected residuals, left knee disability.  




In light of the lack of these findings, as well as the 
appellant's contentions, the appellant should be afforded a 
VA reexamination for purposes of ascertaining the current 
severity of his service-connected residuals, left knee 
disability and any effects that such condition has upon his 
functional abilities.  Verdon v. Brown, 8 Vet. App. 529 
(1996); Wisch v. Brown, 8 Vet. App. 139 (1995) (The lack of 
written findings in a VA examination report may not be 
interpreted as indicative of a lack of such symptoms or 
severity).  

Accordingly, this case is remanded for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession as to the 
service-connected left knee disorder, which 
is not currently of record.  In addition, the 
appellant should be requested to identify the 
sources of any other relevant and previously 
unobtained medical evidence.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
orthopedic reexamination.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

What is the current severity of the 
appellant's left knee disability, i.e. 
severe, moderate, or slight?  The examiner 
must also provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the appellant's 
service-connected residuals, left knee 
disability, to include, but not limited 
to, the range of motion in degrees, any 
subluxation or lateral instability, any 
nonunion or malunion of the tibia and 
fibula, and ankylosis.  In addition, the 
examiner must also specifically address 
the presence or absence of any functional 
impairment due to pain, weakness, 
incoordination, fatigability, instability, 
etc., resulting from the appellant's 
service-connected left knee disability.

All appropriate testing in this regard should 
be accomplished, and a complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim of entitlement to 
an increased rating greater than 10 percent 
for service-connected residuals, left knee 
disability should then be reconsidered.  If 
the benefits sought on appeal remain denied, 
then the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




